The defendant, age twenty, pleaded guilty to one count of breaking and entering with criminal intent and was sentenced to the state prison for not less than eighteen months nor more than three years. The penalty provided for this crime by § 53-76 is imprisonment for not more than four years.
The defendant was one of a group of over twenty-three youths, ranging in age from sixteen to twenty-two years, who on various dates during October, *Page 356 
November and December, 1961, operating in groups of various sizes and combinations, broke into, vandalized and pillaged two homes located in an isolated section of the town of Southbury and owned by residents of New York City. The damage caused to these residences, especially that owned by Morton P. Stark, was extensive — an utterly senseless and violent example of destructive vandalism that shocked the community.
However, it appears from the transcript of the state's attorney's statement to the court that the participation of this particular defendant was limited to two occasions. On the night of December 19, 1961, he drove in his own car to the Stark house, accompanied by four other boys, and helped accumulate a substantial pile of loot which they took in defendant's car to the Valley Lanes Bowling Alleys in Derby and divided up, defendant's share, which he took home in a bag, having a value of about $200. The next night, December 20, 1961, defendant returned in his car with about five others of the gang, but remained outside in his car with one other boy, known as Tony, while the others entered the Stark residence and extensively damaged the place. There was no evidence that this defendant took part in any of the acts of destruction. His participation in these transactions apparently was limited to driving his car to the scene on two occasions, during one of which he helped to remove loot of which he kept articles of the value mentioned above and which he later delivered to the police. He was the fourth oldest of the group.
Some of the group, including those who participated in the destructive vandalism at both homes and in thefts of their contents, received sentences to the reformatory at Cheshire, while others received jail sentences, some of which were suspended with probation. *Page 357 
This defendant's prior record discloses no known juvenile difficulties and no adult arrests except for one traffic violation and one breach of peace. He presented no particular problem at school, has had a fairly good work record, is a member of St. Mary's Church in Derby and drinks a little only on special occasions.
   Taking into consideration the sentences imposed upon the other youths who participated to the same or even greater extent in the breaks, looting and vandalism involved, the good prior record of this defendant and all of the circumstances involved, the present sentence of eighteen months to three years in state prison is deemed to require modification, and the defendant is ordered to be resentenced to imprisonment for one year in the state jail with execution suspended after serving six months (with credit for time already served in the state prison) and probation for two years from date of release.
COVELLO, PASTORE and MacDONALD, Js., participated in this decision.